NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JUN 1 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TAO SONG,                                       No.    19-70509

                Petitioner,                     Agency No. A099-367-118

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 5, 2021**
                                 Pasadena, California

Before: KLEINFELD, WARDLAW, and GOULD, Circuit Judges.

      Tao Song, a native and citizen of the People’s Republic of China, petitions

for review of a Board of Immigration Appeals (BIA) decision affirming the

Immigration Judge’s (IJ) denial of his application for asylum, withholding of

removal, and relief under the Convention Against Torture (CAT). The BIA


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
affirmed the Immigration Judge’s denial of relief based on Song’s failure to

provide sufficient corroborative evidence under the REAL ID Act.1 See 8 U.S.C. §

1158(b)(l)(B)(ii). When the Board “agrees with and incorporates specific findings

of the IJ while adding its own reasoning, we review both decisions.” Bhattarai v.

Lynch, 835 F.3d 1037, 1042 (9th Cir. 2016). We have jurisdiction under 8 U.S.C.

§ 1252, and we deny the petition.

      1.    We may reverse a BIA finding of insufficient corroboration only

when the evidence “compels it.” Aden v. Holder, 589 F.3d 1040, 1046 (9th Cir.

2009) (emphasis in original) (quoting I.N.S. v. Elias-Zacarias, 502 U.S. 478, 481

n.1 (1992)). The evidence does not compel reversal here.

      Pursuant to Ren v. Holder, 648 F.3d 1079, 1090 (9th Cir. 2011), the IJ

alerted Song to the need for specific corroborative evidence and provided him with

multiple extensions over the eleven-year proceeding to obtain the requested

documents. Song nonetheless failed to provide any of the requested evidence, such

as his Chinese dental records, his mother’s medical records or expenses, or his

family register. See id. (applicant’s failure to provide requested evidence weighed

against him). Despite years of extensions, Song provided only three pieces of

evidence to corroborate his claims: American dental X-rays, which lacked


      1
       Song did not challenge the IJ’s denial of his CAT claim in his appeals to
the BIA or this court. That issue is therefore waived. See McKay v. Ingleson, 558
F.3d 888, 891 n.5 (9th Cir. 2009)

                                         2
foundation; illegibly dark photocopies of photos purportedly showing his scars;

and a certificate of injury that was meant to corroborate his claim about his

mother’s workplace injury, but which related to an injury that took place over a

decade before Song had testified the relevant injury occurred. The IJ was not

obligated to accept these documents as authentic or probative, see Vatyan v.

Mukasey, 508 F.3d 1179, 1185, 1185 n.4 (9th Cir. 2007); nor do they compel us to

reverse the BIA’s finding.

      2.     We are also not “compelled” to conclude that the requested

corroborative evidence was unavailable. See Shrestha v. Holder, 590 F.3d 1034,

1047–48 (9th Cir. 2010) (“[W]e reverse an agency’s determination concerning the

availability of corroborative evidence only if a reasonable trier of fact would be

compelled to conclude that such corroborating evidence is unavailable.”).

      Until 2013, Song contended that his mother had mailed at least some of the

requested evidence from China and that the documents had simply failed to reach

him due to postal errors. This testimony suggests that the requested evidence was

available at the time. Cf. Shrestha, 590 F.3d at 1048 (despite “some difficulties”

presented, applicant’s materials in his parents’ possession “were not unreachable”).

In 2017, Song provided a host of new reasons for not producing additional

corroboration: his mother fell ill in 2014 and therefore could not help him acquire

documents, his aunt “couldn’t find anything,” and he was concerned about asking


                                          3
his friends and family in China to search for documents because “[the government]

always suspected that [Song had] connection with the enemies and the spies” and

the materials were “just really difficult to get.” However, Song had at least six

months between the IJ’s specific request for corroborative evidence in 2013 and

the time his mother reportedly fell ill in which to obtain evidence. Cf. Ren, 648

F.3d at 1090 (applicant failed to corroborate claim by not obtaining evidence of his

arrest in China within the five-month continuance). Beyond his own testimony, he

provided no support for the proposition that the requested documents were

prohibitively difficult to find or that his friends or family would be at risk if they

sought his records.2 These explanations do not compel reversal. See Shrestha, 590

F.3d at 1047–48 (holding that a family’s fear of persecuting Maoists in Nepal was

“not sufficient . . . [for] a reasonable trier of fact [to] be compelled to conclude

that evidence . . . was unavailable.”).

      PETITION DENIED.




      2
        Indeed, this assertion conflicts with Song’s testimony that his mother
repeatedly mailed him documents and that his aunt searched for documents at the
police station without any apparent governmental backlash.


                                           4